     Case 3:19-cv-00410-DMS-AHG Document 103 Filed 04/06/21 PageID.2884 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     BARBARA STEIN and STUART STEIN,                Case No.: 3:19-cv-00410-DMS-AHG
12                                  Plaintiffs,       ORDER SETTING TELEPHONIC
       v.                                             DISCOVERY CONFERENCE
13
14     FARMERS INSURANCE COMPANY
       OF ARIZONA, et al.,
15
                                  Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  1
                                                                        3:19-cv-00410-DMS-AHG
     Case 3:19-cv-00410-DMS-AHG Document 103 Filed 04/06/21 PageID.2885 Page 2 of 2



 1           This matter comes before the Court upon an emailed request to chambers seeking
 2     intervention in a discovery dispute regarding Defendant Farmers Insurance Company of
 3     Arizona’s objection to a document request contained in Plaintiffs’ Notice of Deposition
 4     and Request for Documents.
 5           To discuss the dispute prior to permitting motion practice, the Court SETS a
 6     Telephonic Discovery Conference for April 14, 2021 at 11:30 a.m. before Magistrate
 7     Judge Allison H. Goddard. Counsel for the parties involved in the dispute shall call the
 8     chambers teleconference line at 1-877-873-8018 and use 8367902 as the access code to
 9     join the conference.
10           IT IS SO ORDERED.
11
12     Dated: April 6, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                              3:19-cv-00410-DMS-AHG
